
	
		II
		110th CONGRESS
		1st Session
		S. 656
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the adjustment of status of certain
		  nationals of Liberia to that of lawful permanent residence.
	
	
		1.Short titleThis Act may be cited as the
			 Liberian Refugee Immigration Fairness
			 Act of 2007.
		2.Adjustment of
			 status
			(a)Adjustment of
			 status
				(1)In
			 general
					(A)EligibilityThe
			 Secretary of Homeland Security shall adjust the status of an alien described in
			 subsection (b) to that of an alien lawfully admitted for permanent residence,
			 if the alien—
						(i)applies for
			 adjustment before April 1, 2009; and
						(ii)is
			 otherwise eligible to receive an immigrant visa and admissible to the United
			 States for permanent residence, except that, in determining such admissibility,
			 the grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), and
			 (7)(A) of section
			 212(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)) shall not apply.
						(B)Ineligible
			 aliensAn alien shall not be eligible for adjustment of status
			 under this section if the Secretary of Homeland Security determines that the
			 alien has been convicted of—
						(i)any
			 aggravated felony (as defined in
			 section
			 101(a)(43) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(43));
			 or
						(ii)2
			 or more crimes involving moral turpitude.
						(2)Relationship of
			 application to certain orders
					(A)In
			 generalAn alien present in the United States who has been
			 ordered excluded, deported, removed, or to depart voluntarily from the United
			 States under any provision of the Immigration and Nationality Act may,
			 notwithstanding such order, apply for adjustment of status under paragraph (1)
			 if otherwise qualified under that paragraph.
					(B)Separate motion
			 not requiredAn alien described in subparagraph (A) may not be
			 required, as a condition of submitting or granting such application, to file a
			 separate motion to reopen, reconsider, or vacate the order described in
			 subparagraph (A).
					(C)Effect of
			 decision by secretaryIf the Secretary of Homeland Security
			 grants an application under paragraph (1), the Secretary shall cancel the
			 order. If the Secretary of Homeland Security makes a final decision to deny the
			 application, the order shall be effective and enforceable to the same extent as
			 if the application had not been made.
					(b)Aliens eligible
			 for adjustment of status
				(1)In
			 generalThe benefits provided under subsection (a) shall apply to
			 any alien—
					(A)who is—
						(i)a
			 national of Liberia; and
						(ii)has been
			 continuously present in the United States from January 1, 2007, through the
			 date of application under subsection (a); or
						(B)who is the
			 spouse, child, or unmarried son or daughter of an alien described in
			 subparagraph (A).
					(2)Determination
			 of continuous physical presenceFor purposes of establishing the
			 period of continuous physical presence referred to in paragraph (1), an alien
			 shall not be considered to have failed to maintain continuous physical presence
			 by reasons of an absence, or absences, from the United States for any period or
			 periods amounting in the aggregate to not more than 180 days.
				(c)Stay of
			 removal
				(1)In
			 generalThe Secretary of Homeland Security shall provide by
			 regulation for an alien who is subject to a final order of deportation or
			 removal or exclusion to seek a stay of such order based on the filing of an
			 application under subsection (a).
				(2)During certain
			 proceedingsNotwithstanding any provision in the
			 Immigration and Nationality Act, the
			 Secretary of Homeland Security shall not order an alien to be removed from the
			 United States if the alien is in exclusion, deportation, or removal proceedings
			 under any provision of such Act and has applied for adjustment of status under
			 subsection (a), except where the Secretary of Homeland Security has made a
			 final determination to deny the application.
				(3)Work
			 authorization
					(A)In
			 generalThe Secretary of Homeland Security may authorize an alien
			 who has applied for adjustment of status under subsection (a) to engage in
			 employment in the United States during the pendency of such application and may
			 provide the alien with an employment authorized endorsement or
			 other appropriate document signifying authorization of employment.
					(B)Pending
			 applicationsIf an application under subsection (a) is pending
			 for a period exceeding 180 days and has not been denied, the Secretary of
			 Homeland Security shall authorize such employment.
					(d)Record of
			 permanent residenceUpon approval of an alien’s application for
			 adjustment of status under subsection (a), the Secretary of Homeland Security
			 shall establish a record of the alien’s admission for permanent record as of
			 the date of the alien’s arrival in the United States.
			(e)Availability of
			 administrative reviewThe Secretary of Homeland Security shall
			 provide to applicants for adjustment of status under subsection (a) the same
			 right to, and procedures for, administrative review as are provided to—
				(1)applicants for
			 adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255); or
				(2)aliens subject to
			 removal proceedings under section 240 of such Act (8 U.S.C. 1229a).
				(f)Limitation on
			 judicial reviewA determination by the Secretary of Homeland
			 Security as to whether the status of any alien should be adjusted under this
			 section is final and shall not be subject to review by any court.
			(g)No offset in
			 number of visas availableIf an alien is granted the status of
			 having been lawfully admitted for permanent residence pursuant to this section,
			 the Secretary of State shall not be required to reduce the number of immigrant
			 visas authorized to be issued under any provision of the
			 Immigration and Nationality
			 Act.
			(h)Application of
			 Immigration and Nationality Act
			 provisions
				(1)DefinitionsExcept
			 as otherwise specifically provided in this Act, the definitions contained in
			 the Immigration and Nationality Act
			 shall apply in this section.
				(2)Savings
			 provisionNothing in this Act shall be construed to repeal,
			 amend, alter, modify, effect, or restrict the powers, duties, function, or
			 authority of the Secretary of Homeland Security in the administration and
			 enforcement of the Immigration and Nationality Act or any other law relating to
			 immigration, nationality, or naturalization.
				(3)Effect of
			 eligibility for adjustment of statusEligibility to be granted
			 the status of having been lawfully admitted for permanent residence under this
			 section shall not preclude an alien from seeking any status under any other
			 provision of law for which the alien may otherwise be eligible.
				
